DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-13 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitations of claims 1 and 21 as amended are seen to provide patentable distinction over the cited prior art of record.  Reference the applicant’s arguments filed 4/19/2022.
The limitations of claim 18, specifically, downloading a video of a selected game to practice; generating gaming parameters, for a first player and a second player, from the downloaded video; providing an option to a user to select the gaming parameters for one of the first or second players, wherein the unselected gaming parameters are associated with a ball-machine are seen to provide patentable distinction over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


	Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 2016/0310817 A1) in view of Ebrahimi (US 10,912,981 B1) and Lewis (US 2017/0095716 A1).

Regarding claim 14, Yeager teaches instructions that when executed cause a processor to identify game parameters (See Abstract and [0110+]), returning instructions or coaching to directed the target return position and the stroke type (See [0108+], .  Ebrahimi teaches the memory or storage for the instructions (See 5:53+).  Lewis teaches the downloading of video (See [0094+] which speaks of videos, the disclosure also speaks of social networks where the videos would be downloaded), applying machine learning (See [0153+]), the analysis determines game statistics or parameters which are set on the machine (See [0094+] which talks of the defining of a training program wherein such would be used in the machine for the user to train with), the instruction are returned to the user accordingly (See [0068+] which speaks of the different feedbacks), the future performance is analyzed based on a measured data and set as a target in which future measurements are taken to determine how the player is progressing (See [0153+]), the ball speed can be adjusted based on analysis of the data (See [0094+] which speaks of setting the velocity), statistics are gathered for the user (See [0153+]) and the data can be uploaded to a network or the cloud for sharing or coaching feedback (See [0082+], Figure 7 and item 270.)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yeager with Ebrahami to provide storage media on the machine for storing the instructions and with the teaching of Lewis to provide feedback means to a user as well as analysis means to determine a performance grade and how the player is progressing over time (See [0094+, 0068+, 0082+, 0153+]).

Regarding claims 15-16, Yeager teaches or suggests:
The parameters as claimed (See [0038+], Claim 15)
The parameters for control instructions such as x-y-z coordinates or location on the court and speed of the ball (See [0038+], Claim 16)

Response to Arguments
With respect to the applicant’s arguments filed 4/19/2022:

Lewis is allegedly related to the sport of soccer which is non-analogous to tennis. The alleged machine in Lewis does not have a unified program or software tool to perform the method listed in claim 14, which is focused for tennis. To further move prosecution forward, Applicants amend claim 14 to recite that that the returning instructions include: location of the user to stand at, stroke type, and target return position. The amendment is supported by original claim 17. The alleged paragraphs 0028 and 0108 of Yeager do not provide one set of returning instructions that include the four instructions as recited in claim 14.

In response to applicant's argument that soccer is nonanalogous art to tennis, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the Lewis disclosure and the instant invention are in the same classification of sports and both directed towards a ball delivery device.  Reference [0045] of Lewis which explicitly teaches the use of the machine for tennis balls and other sporting goods.  Claim 14 as amended explicitly utilizes the term “include” which is comparable to comprising and is open ended (See MPEP 2111.03 I which explicitly states that including is synonymous with comprising for transitional phrases.)  As such, to read on the claims only one of the subsequent elements needs to be present in the prior art.  In the instant case Yeager at [0108] clearly states “the location on the court that the player should hit the next game ball to; the type of shot that that the player should use to play the next game ball;”  These are synonymous with the target return position and the stroke type which is the type of shot that the player should use to play the next game ball.  Refere Yeager [0108] below: 
[0108] This embodiment of the present invention also uses the player interactive system to provide coaching information to the player during the playing of each simulated point either through a wireless headset or through the wireless digital device. The coaching information comes from the coaching and progress reporting service and provides the player with information such as: the position on the court to which the player should move to play the next game ball; the grip to prepare for hitting the next game ball; the location on the court that the player should hit the next game ball to; the type of shot that that the player should use to play the next game ball; and the moment that the player should split step in preparation to return the next game ball.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711